                Case 21-10567-CSS         Doc 3     Filed 03/14/21     Page 1 of 7




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                     )
In re:                                               )    Chapter 11
                                                     )
HIGHPOINT RESOURCES CORP.,                           )    Case No. 21-10565 (CSS)
                                                     )
                       Debtor.                       )
                                                     )
Tax I.D. No. 0361                                    )
                                                     )
In re:                                               )    Chapter 11
                                                     )
HIGHPOINT OPERATING CORPORATION,                     )    Case No. 21-10566 (CSS)
                                                     )
                       Debtor.                       )
                                                     )
Tax I.D. No. 0545                                    )
                                                     )
In re:                                               )    Chapter 11
                                                     )
FIFTH POCKET PRODUCTION, LLC,                        )    Case No. 21-10567 (CSS)
                                                     )
                       Debtor.                       )
                                                     )
Tax I.D. No. 8360                                    )

                       DEBTORS’ MOTION FOR ENTRY
              OF AN ORDER (I) DIRECTING JOINT ADMINISTRATION
         OF THE CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state the following in support of this motion.

                                         Relief Requested

         1.    The Debtors respectfully request entry of an order, substantially in the form

attached hereto as Exhibit A: (a) directing procedural consolidation and joint administration of

these chapter 11 cases; and (b) granting related relief. Specifically, the Debtors request that the

United States Bankruptcy Court for the District of Delaware (the “Court”) maintain one file and




KE 72927405
                  Case 21-10567-CSS              Doc 3       Filed 03/14/21        Page 2 of 7




one docket for all of the jointly administered cases under the case of HighPoint Resources

Corporation, and that the cases be administered under a consolidated caption, as follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                        )
In re:                                                                  )    Chapter 11
                                                                        )
HIGHPOINT RESOURCES CORP., et al.,1                                     )    Case No. 21-10565 (CSS)
                                                                        )
                                   Debtors.                             )    (Jointly Administered)
                                                                        )
1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: HighPoint Resources Corporation (0361); HighPoint Operating Corporation (0545); and Fifth
    Pocket Production, LLC (8360). The location of the Debtors’ principal place of business is 555 17th Street,
    Suite 3700 Denver, Colorado 80202.

         2.      The Debtors further request that the Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code. The Debtors

also request that a docket entry, substantially similar to the following, be entered on the docket of

each of the Debtors other than HighPoint Resources Corporation to reflect the joint

administration of these chapter 11 cases:

         An order has been entered in accordance with rule 1015(b) of the Federal Rules of
         Bankruptcy Procedure and rule 1015-1 of the Local Rules of Bankruptcy Practice
         and Procedure of the United States Bankruptcy Court for the District of Delaware
         directing joint administration for procedural purposes only of the chapter 11 cases
         of: HighPoint Resources Corporation., Case No. 21-10565; HighPoint Operating
         Corporation, Case No. 21-10566; and Fifth Pocket Production, LLC, Case No. 21-
         10567. All further pleadings and other papers shall be filed in and all further
         docket entries shall be made in Case No. 21-10565 (CSS).




                                                         2
                Case 21-10567-CSS         Doc 3       Filed 03/14/21   Page 3 of 7




                                     Jurisdiction and Venue

       3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012 (the “Amended Standing Order”). The Debtors

confirm their consent, pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) and Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), to the entry of a final order by the Court in connection with this motion to the extent that

it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

       4.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.      The bases for the relief requested herein are section 105(a) of chapter 11 of title

11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rule 1015(b), and Local

Rule 1015-1 and 9013-1(m).

                                           Background

       6.      HighPoint Resources Corporation, together with its Debtor affiliates, is a leading

public oil and gas company that focuses primarily on exploration, development, and production

in the DJ Basin located in eastern Colorado and southeastern Wyoming. Headquartered in

Denver, Colorado, the Debtors employ approximately 130 people.             The Debtors’ operating

revenue for the twelve-month period that ended December 31, 2020, was approximately $250

million, and, as the of Petition Date, the Debtors have approximately $779 million in total funded

debt obligations. The Debtors commenced these chapter 11 cases to implement the merger with




                                                  3
                 Case 21-10567-CSS             Doc 3       Filed 03/14/21       Page 4 of 7




Bonanza Creek and the deleveraging transactions contemplated under the TSA, as further

described in the First Day Declaration. 1

        7.       On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors are operating their business and managing their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No request for the appointment of a trustee or examiner has been made in these chapter

11 cases, and no committees have been appointed or designated.

                                              Basis for Relief

        8.       Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” The three Debtor entities that commenced chapter 11

cases are “affiliates” as that term is defined in section 101(2) of the Bankruptcy Code.

Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court to grant the relief

requested herein.

        9.       Further, Local Rule 1015-1 provides additional authority for the Court to order

joint administration of these chapter 11 cases:

              An order of joint administration may be entered, without notice and
              an opportunity for hearing, upon the filing of a motion for joint
              administration pursuant to Fed. R. Bankr. P. 1015, supported by an
              affidavit, declaration, or verification, which establishes that the joint
              administration of two or more cases pending in the Court under title
              11 is warranted and will ease the administrative burden for the Court
              and the parties. An order of joint administration entered in
              accordance with this Local Rule may be reconsidered upon motion of
              any party in interest at any time. An order of joint administration
              under this Local Rule is for procedural purposes only and shall not
              cause a “substantive” consolidation of the respective debtors’ estates.

1   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
    Day Declaration, filed contemporaneously herewith.



                                                       4
                 Case 21-10567-CSS              Doc 3       Filed 03/14/21       Page 5 of 7




        10.      Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple related debtors. See, e.g., In re

Extraction Oil and Gas, Inc., No. 20-10548 (CSS) (Bankr. D. Del. July 16, 2020) (directing joint

administration of a chapter 11 case); In re APC Automotive Technologies Intermediate Holdings,

LLC, No. 20-11466 (CSS) (Bankr. D. Del. June 3, 2020) (same); In re Akorn, Inc., No. 20-11177

(KBO) (Bankr. D. Del. May 20, 2020) (same); In re Longview Power, LLC, et al., No. 20-10951

(BLS) (Bankr. D. Del. Apr. 15, 2020) (same); In re Bluestem Brands, Inc., No. 20-10566 (MFW)

(Bankr. D. Del Mar. 10, 2020) (same). 2

        11.      Given the integrated nature of the Debtors’ operations, joint administration of

these chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each Debtor entity.                  The entry of an order directing joint

administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings

and objections. Joint administration also will allow the Office of the United States Trustee for

the District of Delaware (the “U.S. Trustee”) and all parties in interest to monitor these

chapter 11 cases with greater ease and efficiency.

        12.      Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these



2   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.



                                                        5
                Case 21-10567-CSS           Doc 3       Filed 03/14/21   Page 6 of 7




chapter 11 cases is in the best interests of their estates, their creditors, and all other parties in

interest.

                                               Notice

         13.   Notice of the hearing on the relief requested in this motion will be provided by the

Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as the

Local Rules, and is sufficient under the circumstances. Without limiting the foregoing, due

notice will be afforded, whether by facsimile, electronic mail, overnight courier or hand delivery,

to parties-in-interest, including: (a) the U.S. Trustee for the District of Delaware; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the

administrative agent under the Debtors’ prepetition RBL credit facility and/or counsel thereto;

(d) the lenders under the Debtors’ prepetition RBL credit facility and/or counsel thereto; (e) the

indenture trustee for the Debtors’ prepetition senior notes and/or counsel thereto; (f) the holders

of the Debtors’ prepetition senior notes and equity interests that are party to the Transaction

Support Agreement and/or counsel thereto; (g) BCEI and/or counsel thereto; (h) the United

States Attorney’s Office for the District of Delaware; (i) the Internal Revenue Service;

(j) the United States Securities and Exchange Commission; (k) the state attorneys general for

states in which the Debtors conduct business; and (l) any party that has requested notice pursuant

to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested,

no other or further notice need be given.

                                        No Prior Request

         14.   No prior motion for the relief requested herein has been made to this or any other

court.




                                                    6
               Case 21-10567-CSS             Doc 3   Filed 03/14/21     Page 7 of 7




       WHEREFORE, the Debtors respectfully request that the Court enter the Order,

substantially in the form attached hereto as Exhibit A, granting the relief requested in this

motion and granting such other and further relief as is appropriate under the circumstances.

Dated: March 14, 2021              /s/ Domenic E. Pacitti
Wilmington, Delaware               KLEHR HARRISON HARVEY BRANZBURG LLP
                                   Domenic E. Pacitti (DE Bar No. 3989)
                                   Michael W. Yurkewicz (DE Bar No. 4165)
                                   919 North Market Street, Suite 1000
                                   Wilmington, Delaware 19801
                                   Telephone:       (302) 426-1189
                                   Facsimile:       (302) 426-9193
                                   Email:           dpacitti@klehr.com

                                   - and -

                                   Morton R. Branzburg (pro hac vice pending)
                                   1835 Market Street, Suite 1400
                                   Philadelphia, Pennsylvania 19103
                                   Telephone:       (215) 569-3007
                                   Facsimile:       (215) 568-6603
                                   Email:           mbranzburg@klehr.com

                                   - and -

                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   Joshua A. Sussberg, P.C. (pro hac vice pending)
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:       (212) 446-4800
                                   Facsimile:       (212) 446-4900
                                   Email:           joshua.sussberg@kirkland.com

                                   - and -
                                   W. Benjamin Winger (pro hac vice pending)
                                   300 North LaSalle Street
                                   Chicago, Illinois 60654
                                   Telephone:         (312) 862-2000
                                   Facsimile:         (312) 862-2200
                                   Email:             benjamin.winger@kirkland.com

                                   Proposed Co-Counsel to the Debtors and Debtors in Possession
